 Exhibit 10.1

 

April 3, 2019

 

Replay Acquisition Corp.
767 Fifth Avenue, 46th Floor
New York, New York 10153

 

Re:                             Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Replay Acquisition Corp., a Cayman Islands exempted company
(the “Company”), and Credit Suisse Securities (USA) LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as the representatives (the
“Representatives”) of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of 28,750,000 of
the Company’s units (including up to 3,750,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one ordinary
share of the Company, par value $0.0001 per share (the “Ordinary Shares”), and
one-half of one warrant (each, a “Warrant”).  Each whole Warrant entitles the
holder thereof to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment.  The Units shall be sold in the Public Offering pursuant
to a registration statement on Form S-1 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the New York Stock
Exchange.  Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Replay Sponsor, LLC, a Delaware limited liability company (the
“Sponsor”), and the other undersigned persons (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.                                      The Sponsor and each Insider agrees that
if the Company seeks shareholder approval of a proposed Business Combination,
then in connection with such proposed Business Combination, it, he or she shall
(i) vote any Shares owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any Shares owned by it, him or her in connection
with such shareholder approval.

 

2.                                      The Sponsor and each Insider hereby
agrees that in the event that the Company fails to consummate a Business
Combination within 24 months from the closing of the Public Offering, or such
later period approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than ten (10) business days thereafter,
subject to lawfully available funds therefor, redeem 100% of the Ordinary Shares
sold as part of the Units in the Public Offering (the “Offering Shares”), at a
per share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest (which interest shall be net of taxes
payable and less up to $100,000 of interest to pay dissolution expenses),
divided by the number of then outstanding Offering Shares, which redemption will
completely extinguish all Public Shareholders’ rights as shareholders (including
the right to receive further liquidation distributions, if any), subject to
applicable law, and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of the Company’s remaining shareholders and
the Company’s board of directors, dissolve and liquidate, subject in each case
to the Company’s obligations under Cayman Islands law to provide for claims of
creditors and other requirements of applicable law.  The Sponsor and each
Insider agrees to not propose any amendment to the Company’s amended and
restated memorandum and articles of association (a) that would modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering or (b) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity, unless the Company provides its Public Shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (which interest shall be net of
taxes payable), divided by the number of then outstanding Offering Shares.

 

--------------------------------------------------------------------------------



 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it.  The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Insiders shall be entitled to
redemption and liquidation rights with respect to any Offering Shares it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering).

 

3.                                      Notwithstanding the provisions set forth
in paragraphs 7(a) and (b) below, during the period commencing on the effective
date of the Underwriting Agreement and ending 180 days after such date, the
Sponsor and each Insider shall not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge or otherwise dispose of
(or enter into any transaction that is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise)), directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder, with respect to,
any Units, Shares, Warrants or any securities convertible into, or exercisable,
or exchangeable for, Ordinary Shares or publicly announce an intention to effect
any such transaction.  Each of the Insiders and the Sponsor acknowledges and
agrees that, prior to the effective date of any release or waiver, of the
restrictions set forth in this paragraph 3 or paragraph 7 below, the Company
shall announce the impending release or waiver by press release through a major
news service at least two business days before the effective date of the release
or waiver.  Any release or waiver granted shall only be effective two business
days after the publication date of such press release.  The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

 

4.                                      In the event of the liquidation of the
Trust Account, the Sponsor (which for purposes of clarification shall not extend
to any other equityholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent public accountants)
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Sponsor shall apply only to the extent necessary to ensure that
such claims by a third party for services rendered (other than the Company’s
independent public accountants) or products sold to the Company or a Target do
not reduce the amount of funds in the Trust Account to below (i) $10.00 per
share of the Offering Shares or (ii) such lesser amount per share of the
Offering Shares held in the Trust Account due to reductions in the value of the
trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest earned on the property in the Trust Account
which may be withdrawn to pay taxes (less up to $100,000 of interest to pay
dissolution expenses), except as to any claims by a third party (including a
Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended.  In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims.  The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 

5.                                      To the extent that the Underwriters do
not exercise their over-allotment option to purchase up to an additional
3,750,000 Units within 45 days from the date of the Prospectus (and as further
described in the Prospectus), the Sponsor agrees that it shall forfeit, at no
cost, a number of Founder Shares in the aggregate equal to 937,500 multiplied by
a fraction, (i) the numerator of which is 3,750,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 3,750,000.

 

2

--------------------------------------------------------------------------------



 

All references in this Letter Agreement to Founder Shares of the Company being
forfeited shall take effect as surrenders for no consideration of such Founder
Shares as a matter of Cayman Islands law.  The forfeiture will be adjusted to
the extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent 20.0% of the Company’s
issued and outstanding Shares after the Public Offering.  The Initial
Shareholders further agree that to the extent that the size of the Public
Offering is increased or decreased, the Company will effect a capitalization or
share repurchase or redemption or other appropriate mechanism, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the ownership of the Initial Shareholders prior to the Public
Offering at 20.0% of the Company’s issued and outstanding Shares upon the
consummation of the Public Offering (excluding the Ordinary Shares underlying
the Units that the Sponsor and an affiliate of the Sponsor have indicated an
interest to purchase in the Public Offering and assuming the Initial
Shareholders do not purchase any other Units in the Public Offering).  In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 3,750,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of Ordinary Shares included in the Units issued in
the Public Offering and (B) the reference to 937,500 in the formula set forth in
the immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Sponsor would have to return to the Company in order to hold
(with all of the Initial Shareholders) an aggregate of 20.0% of the Company’s
issued and outstanding Shares after the Public Offering (excluding the Ordinary
Shares underlying the Units that the Sponsor and an affiliate of the Sponsor
have indicated an interest to purchase in the Public Offering and assuming the
Initial Shareholders do not purchase any other Units in the Public Offering).

 

6.                                      The Sponsor and each Insider hereby
agrees and acknowledges that:  (i) the Underwriters and the Company would be
irreparably injured in the event of a breach by such Sponsor or Insider of its,
his or her obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this
Letter Agreement (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to seek injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

 

7.                                      (a) The Sponsor and each Insider agrees
that it, he or she shall not Transfer (as defined below) any Founder Shares (or
Ordinary Shares issuable upon conversion thereof) until the earlier of (A) one
year after the completion of the Company’s initial Business Combination or
(B) subsequent to the Business Combination, (x) if the last reported sale price
of the Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share dividends, rights issuances, subdivisions, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date following the completion of the Company’s initial
Business Combination on which the Company completes a liquidation, merger,
amalgamation, share exchange, reorganization or other similar transaction that
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property (the “Founder Shares
Lock-up Period”).

 

(b)                                 The Sponsor and each Insider agrees that it,
he or she shall not Transfer any Private Placement Warrants (or Ordinary Shares
issued or issuable upon the conversion or exercise of the Private Placement
Warrants), until 30 days after the completion of a Business Combination (the
“Private Placement Warrants Lock-up Period”, together with the Founder Shares
Lock-up Period, the “Lock-up Periods”).

 

(c)                                  Notwithstanding the provisions set forth in
paragraphs 7(a) and (b), Transfers of the Founder Shares, Private Placement
Warrants and Ordinary Shares issued or issuable upon the exercise or conversion
of the Private Placement Warrants or the Founder Shares, are permitted (a) to
the Company’s officers or directors, any affiliates or family members of any of
the Company’s officers or directors, any members of the Sponsor or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of the individual’s immediate family, or to a trust, the beneficiary of which is
a member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of Delaware or the Sponsor’s limited
liability company agreement, as amended from time to time, upon dissolution of
the Sponsor; or (h) in the event of the Company’s completion of a liquidation,
merger, amalgamation, share exchange, reorganization or other similar
transaction which results in all of the Company’s shareholders having the

 

3

--------------------------------------------------------------------------------



 

right to exchange their Ordinary Shares for cash, securities or other property
subsequent to the completion of the Company’s initial Business Combination;
provided, however, that, in the case of clauses (a) through (e), these permitted
transferees (the “Permitted Transferees”) must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

 

8.                                      The Sponsor and each Insider represents
and warrants that it, he or she has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked. 
Each Insider’s biographical information furnished to the Company, if any
(including any such information included in the Prospectus), is true and
accurate in all respects and does not omit any material information with respect
to such Insider’s background.  The Sponsor and each Insider’s questionnaire
furnished to the Company, if any, is true and accurate in all respects.  The
Sponsor and each Insider represents and warrants that:  it, he or she is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it, he or she is not currently a defendant in any such criminal proceeding.

 

9.                                      Except as disclosed in the Prospectus,
neither the Sponsor nor any Insider nor any affiliate of the Sponsor or any
Insider, nor any director or officer of the Company, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the initial Business Combination: 
(i) repayment of an aggregate of up to $250,000 in loans made to the Company by
the Sponsor to cover offering-related and organizational expenses; (ii) payment
of customary fees for financial advisory services; (iii) payment of annual
director fees of $25,000 each to two of the Company’s independent directors;
(iv) reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and
(v) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor, an affiliate of the Sponsor or
any of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.  Up to $1,500,000 of such loans may be convertible into
warrants at a price of $1.00 per warrant at the option of the lender.  Such
warrants would be identical to the Private Placement Warrants.

 

10.                               The Sponsor and each Insider has full right
and power, without violating any agreement to which it is bound (including,
without limitation, any non-competition or non-solicitation agreement with any
employer or former employer), to enter into this Letter Agreement and, as
applicable, to serve as an officer and/or director on the board of directors of
the Company and hereby consents to being named in the Prospectus as an
officer/and or director of the Company.

 

11.                               As used herein, (i) “Business Combination”
shall mean a merger, amalgamation, share exchange, asset acquisition, share
purchase, reorganization or similar business combination, involving the Company
and one or more businesses; (ii) “Shares” shall mean, collectively, the Ordinary
Shares and the Founder Shares; (iii) “Founder Shares” shall mean the 7,187,500
Ordinary Shares, par value $0.0001 per share, issued and outstanding immediately
prior to the consummation of the Public Offering; (iv) “Initial Shareholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v) “Private
Placement Warrants” shall mean the Warrants to purchase up to 7,000,000 Ordinary
Shares of the Company (or 7,750,000 Ordinary Shares if the over-allotment option
is exercised in full) that the Sponsor has agreed to purchase for an aggregate
purchase price of $7,000,000 in the aggregate (or $7,750,000 if the
over-allotment option is exercised in full), or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of

 

4

--------------------------------------------------------------------------------



 

Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by the Sponsor and
each Insider that is the subject of any such change, amendment modification or
waiver.

 

13.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties.  Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.  This
Letter Agreement shall be binding on the Sponsor and each Insider and their
respective successors, heirs and assigns and Permitted Transferees.

 

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof.  All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and Permitted
Transferees.

 

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

18.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

19.                               Each party hereto shall not be liable for any
breaches or misrepresentations contained in this Letter Agreement by any other
party to this Letter Agreement (including, for the avoidance of doubt, any
Insider with respect to any other Insider), and no party shall be liable or
responsible for the obligations of another party, including, without limitation,
indemnification obligations and notice obligations.

 

20.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up Periods or (ii) the liquidation of
the Company; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Public Offering is not consummated and closed by
May 31, 2019; provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

5

--------------------------------------------------------------------------------



 

 

Sincerely,

 

 

 

REPLAY SPONSOR, LLC

 

 

 

By:

/s/ Edmond Safra

 

 

Name:

Edmond Safra

 

 

Title:

Manager

 

 

 

By:

/s/ Gregorio Werthein

 

 

Name:

Gregorio Werthein

 

 

Title:

Manager

 

 

 

/s/ Edmond Safra

 

Edmond Safra

 

 

 

/s/ Gregorio Werthein

 

Gregorio Werthein

 

 

 

/s/ Brendan Driscoll

 

Brendan Driscoll

 

 

 

/s/ Leonardo Madcur

 

Leonardo Madcur

 

 

 

/s/ Ezra Cohen

 

Ezra Cohen

 

 

 

/s/ Russell Colaco

 

Russell Colaco

 

 

 

/s/ Daniel Marx

 

Daniel Marx

 

 

 

/s/ Mariano Bosch

 

Mariano Bosch

 

Acknowledged and Agreed:

 

REPLAY ACQUISITION CORP.

 

 

 

By:

/s/ Edmond Safra

 

 

Name:

Edmond Safra

 

 

Title:

Co-Chief Executive Officer

 

 

By:

/s/ Gregorio Werthein

 

 

Name:

Gregorio Werthein

 

 

Title:

Co-Chief Executive Officer

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------